936 N.E.2d 1241 (2010)
Susanne C. GAUDIN, et al., Appellants,
v.
J.W. AUSTIN, et al., Appellees.
No. 07S04-1010-CV-600.
Supreme Court of Indiana.
November 16, 2010.

PUBLISHED ORDER REINSTATING DECISION OF THE COURT OF APPEALS
The Court has granted a petition seeking transfer of jurisdiction over this appeal from the Court of Appeals. (Order, Oct. 21, 2010.) After oral argument and further review, of the four members of this Court able to participate in this case, two Justices believe that the result reached by the trial court was correct, and two Justices are of a contrary belief.
This rare circumstance is anticipated in our rules, which provide that in cases where the Supreme Court is evenly divided upon the proper disposition of the cause once transfer is granted, "the decision of the Court of Appeals shall be reinstated." Appellate Rule 58(C).
While our previous order granting transfer vacated the decision of the Court of Appeals under Appellate Rule 58(A), the Court of Appeals' decision reported as Gaudin v. Austin, 921 N.E.2d 895 (Ind.Ct. App.2010), is now reinstated as Court of Appeals precedent.
The Clerk is directed to send copies of this order to counsel of record. The Clerk is directed to certify this appeal as final and to send copies of the order to the parties or their attorneys. The Clerk is *1242 also directed to post this order on the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes of this Court's decisions.
DICKSON, SULLIVAN, RUCKER and DAVID, JJ., concur, noting that DICKSON and SULLIVAN, JJ., believe the result reached by the trial court is correct and that RUCKER and DAVID, JJ., believe the result reached by the trial court is incorrect.
SHEPARD, C.J., did not participate in this case.